Exhibit 10.38
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of March 11, 2009, by and between COMERICA BANK (“Bank”) and
ARRAY BIOPHARMA, INC. (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of June 28, 2005, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of December 19,
2005, that certain Second Amendment to Loan and Security Agreement, Consent and
Waiver dated as of July 7, 2006 and that certain Third Amendment to Loan and
Security Agreement dated as of June 12, 2008 (collectively, the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms in Section 1.1 of the Agreement hereby are
added, amended or restated as follows:
     “Revolving Maturity Date” means March 11, 2010.
     2. The last sentence of Section 2.1(b)(iii) of the Agreement hereby is
amended and restated in its entirety to read as follows:
     “Borrower will pay any standard issuance and other fees that Bank notifies
Borrower it will charge for issuing and processing Letters of Credit, which fees
shall equal (A) one and one-half percent (1.50%) annually, if Borrower maintains
at least Ten Million Dollars ($10,000,000) in Bank repurchase agreements or in
Bank deposit accounts at all times during the subject calendar year, or
(B) three and one-half percent (3.50%) annually, if at any time during the
subject calendar year Borrower fails to maintain at least Ten Million Dollars
($10,000,000) in Bank repurchase agreements or in Bank deposit accounts.”
     3. Section 2.3(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:
     “(a) Interest Rates.
          (i) Advances. Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, as set forth in
the Daily Adjusting LIBOR Addendum to Loan and Security Agreement attached as
Exhibit E hereto.
          (ii) Equipment Advances and Term Loan. Except as set forth in Section
2.3(b), the Equipment Advances and the Term Loan shall bear interest, on the
outstanding daily balance thereof, as set forth in the LIBOR/Cost of Funds
Addendum to Loan & Security Agreement attached as Exhibit D hereto.”
     4. A new Exhibit E hereby is added to the Agreement in the form attached
hereto as Exhibit E.
     5. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

-1-



--------------------------------------------------------------------------------



 



     7. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
          (a) this Amendment, duly executed by Borrower;
          (b) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
          (c) a letter of credit fee in the amount of Sixty Eight Thousand Eight
Hundred Twenty Seven Dollars and 79/100 ($68,827.79), which may be debited from
any of Borrower’s accounts;
          (d) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and
          (e) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
     9. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
[Balance of Page Intentionally Left Blank]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

              ARRAY BIOPHARMA, INC.
 
       
 
  By:   /s/ R. Michael Carruthers
 
       
 
  Title:   CFO
 
            COMERICA BANK
 
       
 
  By:   /s/ Kevin Barber
 
       
 
  Title:   Vice President

[Signature Page to Fourth Amendment to Loan and Security Agreement]

 